Summary Prospectus Supplement November 30, 2016 Putnam Global Sector Fund Summary Prospectus dated February 29, 2016 The sub-section Portfolio managers in the section Your fund’s management is replaced in its entirety with the following: Aaron Cooper, Chief Investment Officer – Equities, portfolio manager of the fund since 2011 Samuel Cox, Co-Director of Equity Research, portfolio manager of the fund since 2016 Kathryn Lakin, Co-Director of Equity Research, portfolio manager of the fund since 2016 304324 11/16
